           Case 2:15-cv-01483-JLR Document 535 Filed 11/17/20 Page 1 of 3




 1                                                   THE HONORABLE JAMES L. ROBART

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WASHINGTON
 9

10   KATHERINE MOUSSOURIS, et al.,               Case No. 2:15-cv-01483-JLR
11                     Plaintiffs,               JOINT STIPULATION AND ORDER
                                                 REGARDING VOLUNTARY DISMISSAL
12          v.                                   OF KATHERINE MOUSSOURIS’S
                                                 CLAIMS
13   MICROSOFT CORPORATION,
14                     Defendant.
15

16

17

18

19

20

21

22

23

24

25

26
     STIPULATION AND ORDER REGARDING DISMISSAL
     OF KATHERINE MOUSSOURIS’S CLAIMS Case No.
     2:15-cv-01483-JLR
              Case 2:15-cv-01483-JLR Document 535 Filed 11/17/20 Page 2 of 3




 1               STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE

 2            Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Katherine

 3   Moussouris and Defendant Microsoft Corporation hereby stipulate that Plaintiff Moussouris’s

 4   claims in this action are dismissed with prejudice, each party to bear its own attorney fees and

 5   costs.

 6
      Dated: November 16, 2020                        OUTTEN & GOLDEN LLP
 7

 8
                                                      By: /s/ Adam T. Klein_______________
 9

10                                                    Adam T. Klein (admitted pro hac vice)
                                                      Jennifer Schwartz (admitted pro hac vice)
11                                                    OUTTEN & GOLDEN LLP
                                                      3 Park Avenue, 29th Floor
12
                                                      New York, NY 10016
13                                                    Telephone: (212) 245-1000
                                                      Facsimile: (212) 977-4005
14                                                    E-Mail: ATK@outtengolden.com
                                                      E-Mail: Jschwartz@outtengolden.com
15

16

17                                                    Attorneys for Plaintiff

18

19

20

21

22

23

24

25

26
      STIPULATION AND ORDER REGARDING DISMISSAL
      OF KATHERINE MOUSSOURIS’S CLAIMS Case No.
      2:15-cv-01483-JLR                             -1-
            Case 2:15-cv-01483-JLR Document 535 Filed 11/17/20 Page 3 of 3




 1   Dated: November 16, 2020                     ORRICK, HERRINGTON & SUTCLIFFE LLP

 2                                                By: /s/ Mark S. Parris
                                                      Mark S. Parris (WSBA No. 13870)
 3                                                    mparris@orrick.com
 4                                                   701 Fifth Avenue
                                                     Suite 5600
 5                                                   Seattle, Washington 98104
                                                     Telephone: +1-206-839-4300
 6                                                   Facsimile: +1-206-839-4301
                                                     Attorneys for Defendant
 7
                                                     Lynne C. Hermle (Admitted pro hac vice)
 8                                                   lchermle@orrick.com
 9                                                   Jessica R. Perry (Admitted pro hac vice)
                                                     jperry@orrick.com
10
                                                     1000 Marsh Road
11                                                   Menlo Park, California 94025
                                                     Telephone: 650-614-7400
12                                                   Facsimile: 650-614-7401
13

14

15

16
                                                          ORDER
17
     PURSUANT TO STIPULATION, IT IS SO ORDERED:
18

19

20
     Dated this ____        November 2020
                17th day of __________,                 A
                                                       __________________________________
                                                       THE HONORABLE JAMES L. ROBART
21

22

23

24

25

26
      STIPULATION AND ORDER REGARDING DISMISSAL
      OF KATHERINE MOUSSOURIS’S CLAIMS Case No.
      2:15-cv-01483-JLR                             -2-
